UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-88480 OHR PHARMACEUTICAL, INC. (Exact name of registrant as specified in its charter) Delaware 90-0577933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 489 5th Avenue, 28th Floor New York, NY 10017 (Address of principal executive offices) (212)682-8452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 39,702,580 shares of Common Stock outstanding as of May 12, 2011. 2 OHR PHARMACEUTICAL, INC. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION 4 Item 1. Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Risk 21 Item 4. Controls and Procedures 21 PART II — OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 2. Sales of Unregistered Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 23 Item 4. Removed and Reserved. 23 Item 5. Other Information 23 Item 6. Exhibits 23 3 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Annual Report on Form 10-K filed with the SEC on January 13, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. TABLE OF CONTENTS PAGE Balance Sheets as of March 31, 2011 (unaudited) and September 30, 2010 5 Statements of Operations for the three and six month periodsended March 31, 2011 and 2010 (unaudited) 6 Statement of Changes in Stockholders’ Equity (deficit) through March 31, 2011 (unaudited) 8 Statements of Cash Flows for the three and six month periods ended March 31, 2011 and 2010 (unaudited) 9 Notes to Unaudited Financial Statements 11 4 Table of Contents OHR PHARMACEUTICAL, INC. (A Development Stage Company) Balance Sheets (Unaudited) ASSETS March 31, September 30, CURRENT ASSETS (Unaudited) Cash $ $ Prepaid expenses Grant receivable - Security deposits - Total Current Assets EQUIPMENT, net OTHER ASSETS Patent costs, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued salaries Short-term notes payable Convertible debentures - Total Current Liabilities LONG-TERM LIABILITIES Stock warrant derivative liability Total Long-term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, Series B; 15,000,000 shares authorized, at $0.0001 par value, 5,583,336and 5,583,336 shares issued and outstanding, respectively Common stock; 180,000,000 shares authorized, at $0.0001 par value, 39,702,580 and 35,452,580 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents OHR PHARMACEUTICAL, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception of the Development Stage on October 1, For the Three Months Ended For the Six Months Ended 2007 Through March 31, March 31, March 31, REVENUES $
